Citation Nr: 0525313	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disability.


FINDINGS OF FACT

1.  In a November 1988 decision, the Board denied the 
appellant's claim of entitlement to service connection for a 
back disorder.

2.  The evidence received since the Board's November 1988 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The Board's November 1988 decision, which denied the 
appellant's claim of service connection for a back disorder, 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the November 1988 Board decision 
is not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder, have not been met. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in October 2001, and in the 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Application to Reopen Claim Based on New and Material 
Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A claim of entitlement to service connection for a back 
disability was first denied in a May 1986 rating decision.  
That determination was made on the basis that there were no 
service medical records containing evidence of any treatment 
for a back condition.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

The veteran was notified of the May 1986 denial that month.  
He did not indicate any disagreement with the May 1986 rating 
decision within one year of notice of that rating decision.  
Therefore, that decision is final.  38 U.S.C.A. § 4005; 38 
C.F.R. §§ 19.129, 19.192 (1985).

In April 1987, the veteran applied to have his claim for 
service connection for a back condition be reopened.  In an 
April 1987 rating decision, the RO denied the application on 
the basis that evidence submitted did not establish an injury 
in service.  The veteran was notified of that decision in 
April 1987.  He perfected an appeal, and in a November 1988 
decision, the Board denied the claim for service connection 
for a back disorder.

In the  November 1988 decision, the Board denied the claim 
essentially on the basis that (1) when examined for 
separation from service, the evaluation of the veteran's 
spine was normal; (2) the first clinical evidence of a back 
disorder was many years after service; and (3) any injury to 
the back in service was acute and transitory and did not 
result in chronic disability.  In essence, the Board based 
its decision on a determination that there was no etiological 
link between any current back disorder and service.  On this 
basis, the Board determined that a chronic back disorder was 
not incurred in or aggravated by active service.  That Board 
decision is final.  38 U.S.C.A. § 7104.

In June 2001, RO received the veteran's claim for 
reconsideration of his claim for service connection for his 
back disorder.  Since the claim had been previously denied, 
this is an application to reopen the claim for service 
connection.  VA may reopen and review the former disposition 
of a claim that has been previously denied if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the 1988 Board decision 
is the last final disallowance.

The evidence received subsequent to the final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Evidence submitted subsequent to the 1988 Board decision 
includes medical records including service medical records, a 
VA medical record, and four statements; statements of the 
veteran and two letters from him to his parents during his 
service; two lay statements from others; a copy of a DD Form 
214; the transcript of a May 2005 Travel Board hearing; a 
newspaper article; and Social Security Administration 
documents including a payment summary of monthly retirement 
benefits. 

Almost all of these documents are duplicates of documents 
that were previously submitted prior to the time of the 
November 1988 Board decision.  Those duplicates are therefore 
not new evidence.  The only documents received since November 
1988 which are not such duplicates are the following: (1) 
additional statements of the veteran and the transcript of 
his May 2005 hearing; (2) one of the two letters written to 
his parents during service, which is dated in January 1952; 
(3) Social Security Administration documents; and (4) a 
newspaper article.

With respect to the veteran's statements and testimony, lay 
statements are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, as here, 
only individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the veteran's 
statements and testimony do not address any pertinent 
elements of service connection as it relates to this case-
that is, they do not provide medical evidence of a 
relationship between his current back disorder and service-
they are therefore not material.  See 38 C.F.R. § 3.303 
(2004), 3.156(a) (2000).  They are also cumulative of 
assertions previously made by the veteran prior to November 
1988.

The letter the veteran wrote to his parents during service, 
dated in January 1952, does not address any aspect relevant 
to the veteran's claim, and is therefore not material.

The documents associated with a Social Security 
Administration decision, and the newspaper article dated in 
June 1989, do not contain evidence relevant to the claimed 
back disorder, and are therefore not material to this case.

In sum, none of the additional evidence alone or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional documents 
which are not duplicates of previously available documents, 
do not include competent evidence showing a nexus with 
service.  These also do not contribute in any way to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  Thus, the evidence received 
since the Board's 1988 decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim, and is therefore not new and material.  
38 C.F.R. § 3.156.

Consequently, because the evidence submitted since the 
Board's 1988 decision is not new and material, the claim is 
not reopened and the current appeal must be denied on that 
basis.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
back disability is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


